                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                           Case No. 18-cr-0114 (WMW/HB)

                                Plaintiff,
                                                ORDER ADOPTING REPORT AND
          v.                                       RECOMMENDATION AND
                                               AFFIRMING MAGISTRATE JUDGE’S
    Mario Martell Spencer (1) and Ahmed                   ORDER
    Osman Farah (2),

                                Defendants.


         This matter is before the Court on the November 30, 2018 Report and

Recommendation (R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 79.)

The R&R recommends denying Defendant Mario Martell Spencer’s motion to suppress

evidence and granting in part and denying in part Defendant Ahmed Osman Farah’s motion

to suppress statements. Defendants filed timely objections, and Plaintiff United States of

America responded. Farah also appeals the magistrate judge’s December 21, 2018 Order

denying his motion to modify his detention. (Dkt. 85.) For the reasons addressed below,

Defendants’ objections are overruled, the R&R is adopted, and the December 21, 2018

Order is affirmed.

                                       BACKGROUND 1

         Two individuals brandishing firearms robbed a convenience store in Minneapolis

on March 23, 2018. After hearing a description of the perpetrators and the getaway vehicle


1
      The relevant factual and procedural background is addressed in detail in the R&R
and need not be repeated at length.
over the dispatch radio, police encountered a vehicle that matched the description. The

officers attempted to initiate a traffic stop. But the vehicle fled and led police on a chase

before crashing into a garage. When officers approached the crashed vehicle and observed

that it was empty, they began searching the area for the suspects. Spencer and Farah were

subsequently apprehended separately on foot. Farah made several brief statements to

officers as he was arrested and placed in the back of a squad car. After the police

transported Spencer and Farah to City Hall, two officers interviewed Spencer. When asked

whether he wanted to provide a statement, Spencer replied “I don’t got nothing to say” and

“[t]here’s nothing to explain.” After Spencer made these statements, an officer gave

Spencer a Miranda warning, and the interrogation continued.

       A grand jury returned an indictment charging Spencer and Farah with interference

with commerce by robbery; using, carrying, and brandishing a firearm during and in

relation to a crime of violence; and unlawful possession of a firearm by a felon. Both

Spencer and Farah were ordered detained on June 4, 2018. Farah subsequently sought to

modify the terms of the detention order to permit his release with electronic monitoring or

to a halfway house.     Following a hearing, the magistrate judge denied the motion,

concluding that no conditions of release could reasonably assure the safety of the

community and Farah’s appearance at future court proceedings.

       Spencer moves to suppress evidence that police seized from him during and after

his arrest and statements that he made to police after his arrest. Farah moves to suppress

his post-arrest statements to police.    The magistrate judge issued the pending R&R

following an August 29, 2018 evidentiary hearing. The R&R recommends denying


                                             2
Spencer’s motion to suppress evidence in its entirety. The R&R recommends granting

Farah’s motion to suppress as to one of Farah’s statements to police and denying the motion

in all other respects. Defendants filed timely objections to the R&R, and the United States

responded.

       On November 19, 2018, Farah again moved to modify the terms of the detention

order, seeking release to his sister’s residence or a halfway house. Farah reasserted his

arguments regarding his mental health conditions, his history of appearing for court

proceedings, and his family support. He also argued that he was assaulted while in custody

and that one of his family members is suffering from a serious medical condition. In a

December 21, 2018 Order, the magistrate judge concluded that none of these arguments

establishes that there are conditions that would reasonably assure either the safety of the

community or Farah’s appearance at future court proceedings. Farah appeals the December

21, 2018 Order.

                                       ANALYSIS

       I.     The November 30, 2018 R&R

       Spencer objects to the R&R’s determination that his statements to police should not

be suppressed because he did not unequivocally invoke his right to remain silent. Farah

objects to the R&R’s determination that several of the statements he made to police during

his arrest should not be suppressed because those statements either were made in response

to routine questions or were voluntary statements not made in response to interrogation.

This Court reviews each objected-to determination de novo. See 28 U.S.C. § 636(b)(1);




                                            3
Fed. R. Crim. P. 59; LR 72.2(b)(3); accord Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.

1996) (per curiam).

       A.     Spencer’s Motion to Suppress

       Spencer objects to the R&R’s determination that he did not unequivocally invoke

his right to remain silent when officers began to interrogate him at City Hall following his

arrest. According to Spencer, the officers were required to end the interrogation when he

told them “I don’t got nothing to say” and “[t]here’s nothing to explain.” The United States

counters, and the R&R concludes, that these statements from Spencer were not unequivocal

invocations of his right to remain silent.

       The Fifth Amendment to the United States Constitution provides, in relevant part,

that “[n]o person shall . . . be compelled in any criminal case to be a witness against

himself.” U.S. Const. amend. V. The prosecution cannot use statements “stemming from

custodial interrogation of the defendant unless [the prosecution] demonstrates the use of

procedural safeguards effective to secure the privilege against self-incrimination.”

Miranda v. Arizona, 384 U.S. 436, 444 (1966). During a custodial interrogation, if an

individual “indicates in any manner, at any time prior to or during questioning, that he

wishes to remain silent, the interrogation must cease.” Id. at 473-74. A suspect must make

“a clear, consistent expression of a desire to remain silent” in order to “adequately invoke

this right” and end questioning. United States v. Adams, 820 F.3d 317, 323 (8th Cir. 2016)

(internal quotation marks omitted). “Indirect, ambiguous, and equivocal statements or

assertions of an intent to exercise the right to remain silent” are insufficient. United States

v. Ferrer-Montoya, 483 F.3d 565, 569 (8th Cir. 2007). An individual’s evasiveness or


                                              4
reluctance to talk generally also is insufficient to invoke one’s right to remain silent. See

id. Whether a suspect invoked the right to remain silent is a factual determination for the

district court. Id.

       Spencer’s statements “I don’t got nothing to say” and “[t]here’s nothing to explain”

could be interpreted as an invocation of Spencer’s right to remain silent. But the R&R

determines, and this Court agrees, that another equally reasonable interpretation of

Spencer’s statements is that he had no information to provide the officers, or that he knew

nothing that the officers did not already know. Cf. United States v. Johnson, 56 F.3d 947,

955 (8th Cir. 1995) (concluding that defendant did not unambiguously invoke right to

remain silent when he told officers “you guys have all the evidence against me. I don’t

need to make any statement. I don’t need to say anything.”).            Notably, Spencer’s

statements do not convey a desire not to talk. See Adams, 820 F.3d at 323 (explaining that

a suspect must express “a desire to remain silent” (emphasis added)). Indeed, Spencer’s

first clear expression of a desire, which occurred immediately after his statement that there

was “nothing to explain,” is that of a desire to talk. 2 And after the officers subsequently

informed Spencer of his Fifth Amendment rights, Spencer almost immediately agreed to

continue speaking with the officers. When viewed in context, Spencer’s initial statements

to the interrogating officers did not unambiguously invoke his right to remain silent. For

this reason, Spencer’s objections are overruled.




2
        When asked “if you had nothing to do with it, I would think you’d want to explain
that, right, wouldn’t you?” Spencer responded: “Yeah.”

                                             5
       Spencer does not object to any other aspect of the R&R as to his motion to suppress.

When reviewing dispositive recommendations to which no objection has been made, this

Court determines whether the recommendations are clearly erroneous or contrary to law.

See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59; accord Grinder, 73 F.3d at 795. Having

reviewed those portions of the R&R to which Spencer has not objected, the Court

concludes that the R&R is neither clearly erroneous nor contrary to law.

       The November 30, 2018 R&R is adopted with respect to Spencer’s motion to

suppress.

       B.     Farah’s Motion to Suppress

       Farah objects to the R&R’s determination that several of the statements he made to

police during his arrest, before he received a Miranda warning, should not be suppressed

because those statements were not made in response to interrogation. The R&R did not

consider three factors that are unique to this case, Farah argues, namely, that the arresting

officer used physical force against Farah during his arrest, English is not Farah’s first

language, and Farah was experiencing symptoms and behaving in a manner indicative of

severe mental illness at the time of his arrest.

       Miranda warnings must be given when a defendant is subjected to an interrogation

in police custody. United States v. Nguyen, 608 F.3d 368, 374 (8th Cir. 2010). It is

undisputed that Farah was in custody when he made the statements at issue here. The only

dispute is whether Farah was subject to interrogation when he made these statements. The

Court addresses each set of statements in turn.




                                               6
       When an officer asked Farah for his name, Farah responded “Jesus Christ” and

asked “can I get my wallet?” and “where’s my wallet?” As the R&R correctly observes, a

law enforcement officer’s request for routine information, such as a suspect’s name, “is not

[an] interrogation under Miranda, even if the information turns out to be incriminating,”

unless the officer should reasonably know that the request seeks information “directly

relevant to the substantive offense charged.” United States v. Ochoa-Gonzalez, 598 F.3d

1033, 1038 (8th Cir. 2010) (internal quotation marks omitted). The physical force used

against Farah during his arrest, his proficiency with the English language, and his mental

health condition have no bearing on whether the officers’ requests for his name were, in

fact, an interrogation under Miranda. Because the record demonstrates that Farah was not

subject to interrogation when he made statements in response to questions about his name,

the R&R correctly concludes that those statements should not be suppressed. For these

reasons, Farah’s objections as to these statements are overruled.

       Next, in response to being handcuffed, Farah stated that he was “innocent” and that

he “didn’t do nothing, what’s going on?” Farah also made spontaneous statements about

the location of his hat and wallet during his arrest. A defendant’s voluntary statements “are

not barred by the Fifth Amendment.” Miranda, 384 U.S. at 478. Under Miranda, to qualify

as a custodial interrogation, the circumstances “must reflect a measure of compulsion

above and beyond that inherent in custody itself.” Rhode Island v. Innis, 446 U.S. 291,

300 (1980). But nothing in the record suggests that Farah made these statements in

response to a question posed by the officers or in response to any degree of compulsion

beyond that which is inherent in his arrest. In fact, the officers repeatedly told Farah to


                                             7
stop talking. Although the arresting officers used physical force against Farah during his

arrest, nothing in the record supports a determination that this use of force specifically

prompted the statements Farah seeks to suppress. Nor has Farah demonstrated either a

factual or a legal basis to conclude that his proficiency with the English language or his

mental health condition has any bearing on whether he was subject to police interrogation

when he made these statements. Because the record demonstrates that Farah made these

voluntary, spontaneous statements when he was not subject to interrogation, the R&R

correctly concludes that the statements should not be suppressed. Farah’s objections as to

these statements are overruled.

      Farah objects to no other aspect of the R&R’s analysis of his motion to suppress.

When reviewing dispositive recommendations to which no objection has been made, this

Court determines whether such recommendations are clearly erroneous or contrary to law.

See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59; accord Grinder, 73 F.3d at 795. After

careful review of those portions of the R&R to which Farah has not objected, the Court

concludes that the R&R is neither clearly erroneous nor contrary to law.

      Accordingly, the November 30, 2018 R&R is adopted with respect to Farah’s

motion to suppress.

      II.    The December 21, 2018 Order

      Farah also appeals the magistrate judge’s December 21, 2018 Order, which denied

Farah’s motion to modify the terms of his detention. A district court’s review of a

magistrate judge’s order on a nondispositive matter is “extremely deferential.” Reko v.

Creative Promotions, Inc., 70 F. Supp. 2d 1005, 1007 (D. Minn. 1999). Reversal is


                                            8
warranted only if the ruling is clearly erroneous or contrary to law. See 28 U.S.C. §

636(b)(1)(A); Fed. R. Crim. P. 59(a); LR 72.2(a). A magistrate judge’s ruling is clearly

erroneous when, although there is evidence to support the ruling, the reviewing court, after

examining the entire record, “is left with the definite and firm conviction that a mistake has

been committed.” Wells Fargo & Co. v. United States, 750 F. Supp. 2d 1049, 1050 (D.

Minn. 2010) (internal quotation marks omitted). A magistrate judge’s ruling is contrary to

law when it either fails to apply or misapplies pertinent statutes, case law or rules of

procedure. Edeh v. Midland Credit Mgmt., Inc., 748 F. Supp. 2d 1030, 1043 (D. Minn.

2010).

         As addressed in detail in the December 21, 2018 Order and the bond report, Farah

has a history of arrests and convictions involving violent conduct, fleeing authorities,

resisting arrest, escaping from custody, and failing to appear for court proceedings. Farah

also has repeatedly violated the terms of his supervised release in the past. Farah does not

dispute any of these facts, nor is there anything in the record that casts doubt on them.

Farah’s sole argument on appeal is that the magistrate judge did not make specific findings

that Farah “made every court appearance while out on bond” during the two months that

this matter was pending in state court and that he “was not a threat to public safety” during

that time. But Farah’s attendance at several recent state court appearances and compliance

with his conditions of release for two months, while commendable, do not demonstrate that

the magistrate judge’s decision is clearly erroneous or contrary to law. Indeed, the record

in this case, which includes Farah’s substantial history of violent and evasive conduct,

clearly supports the magistrate judge’s conclusion that there are no conditions that would


                                              9
reasonably assure either the safety of the community or Farah’s appearance at future court

proceedings.

      Accordingly, the December 21, 2018 Order is affirmed.

                                        ORDER

      Based on the R&R, foregoing analysis and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

      1.       Defendant Mario Martell Spencer’s objections to the November 30, 2018

R&R, (Dkt. 82), are OVERRULED.

      2.       Defendant Ahmed Osman Farah’s objections to the November 30, 2018

R&R, (Dkt. 81) are OVERRULED.

      3.       The November 30, 2018 R&R, (Dkt. 79), is ADOPTED.

      4.       Defendant Mario Martell Spencer’s motion to suppress evidence, (Dkt. 45),

is DENIED.

      5.       Defendant Ahmed Osman Farah’s motion to suppress statements, (Dkt. 37),

is GRANTED IN PART AND DENIED IN PART as addressed in the November 30,

2018 R&R.

      6.       The December 21, 2018 Order, (Dkt. 85), is AFFIRMED.



Dated: February 11, 2019                               s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                           10
